



SUBLEASE


THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of March __,
2020, and is made by and between Immersion Corporation, a Delaware corporation
(“Sublessor”), and Neato Robotics, Inc., a Delaware corporation (“Sublessee”).
Sublessor and Sublessee hereby agree as follows:
1.Recitals: This Sublease is made with reference to the fact that BSREP Rio
Robles LLC, as landlord (“Master Lessor”), and Sublessor, as tenant, are parties
to that certain Office Lease, dated as of September 15, 2011 (the “Original
Lease”), as amended by that certain First Amendment to Office Lease, dated
November 12, 2014 (the “First Amendment”, and, together with the Original Lease,
the “Master Lease”), with respect to premises consisting of approximately 41,772
square feet of space, located at 50 Rio Robles Drive, San Jose, CA (the
“Premises”). A true and complete copy of the Master Lease is attached hereto as
Exhibit A.
2.    Premises: Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, all of the Premises (also referred to herein as the
“Subleased Premises”). Except to the extent that the square footage of the
Premises is adjusted under the Master Lease, the square footage of the Subleased
Premises shall be as set forth in this paragraph, notwithstanding any
remeasurement.
3.    Term:
A.    Term. The term (the “Term”) of this Sublease shall be for the period
commencing on the later of (i) May 1, 2020 and (ii) fifteen (15) days following
Master Lessor’s consent to this Sublease (the “Commencement Date”) and ending on
April 30, 2023 (the “Expiration Date”), unless this Sublease is sooner
terminated pursuant to its terms or the Master Lease is sooner terminated
pursuant to its terms.
B.    Early Possession. Sublessor shall permit Sublessee to enter the Subleased
Premises for the purpose of preparing the Subleased Premises for occupancy and
not for the purpose of conducting business therein, provided (i) Master Lessor’s
consent to this Sublease has been received, (ii) Sublessee has delivered to
Sublessor the Letter of Credit and first month’s Base Rent as required under
Paragraph 4, (iii) Sublessee has delivered to Sublessor evidence of all
insurance required under this Sublease and (iv) Sublessee shall not interfere
with Sublessor’s use of or access to the portion of the Premises being used by
Sublessor prior to the Commencement Date, provided that Sublessee shall have not
less than fifteen (15) days vacant access to the Subleased Premises. Such
occupancy shall be subject to all of the provisions of this Sublease, except for
the obligation to pay Base Rent and shall not advance the Expiration Date of
this Sublease.
4.    Rent:
A.    Base Rent. Sublessee shall pay to Sublessor as base rent for the Subleased
Premises for each month during the Term the amounts per month set forth below
(“Base Rent”).


Months
Base Rent per Month
Months 1 to 12*
$85,632.60
Months 13 to 24
$88,201.58
Months 25 to Expiration Date
$90,847.63

 
*Provided that Sublessee is not in default (beyond applicable notice and cure
periods), Base Rent for the first month of the Term shall be abated. Base Rent
and Additional Rent, as defined in Paragraph 4.B below, shall be paid on or
before the first (1st) day of each month. Base Rent and Additional Rent for any
period during the Term hereof which is for less than one (1) month of the Term
shall be a pro rata portion of the monthly installment based on a thirty (30)
day month. If an increase in Base Rent becomes effective on a date other than
the first day of a calendar month, the Base Rent for that month shall be the sum
of the two applicable rates, each prorated for the portion of the month during
which the rate is in effect. Base Rent and Additional Rent shall be payable
without notice or demand and without any deduction, offset, or abatement, in
lawful money of the United States of America. Base Rent and Additional Rent
shall be paid directly to Sublessor at 330 Townsend Street, Suite 234, San
Francisco, CA 94107, or such other address as may be designated in writing by
Sublessor.
B.    Additional Rent. Sublessee shall also pay to Sublessor all costs directly
incurred by or at the request of Sublessee with respect to its use of the
Premises and any cost or expense is incurred under the Master Lease for
Sublessee’s sole benefit (including for utilities) or as a result of Sublessee’s
request for certain services (such as after-hours HVAC charges). Without
limiting the foregoing, Sublessee shall pay for all utilities serving the
Premises, including, without limitation, gas, electric, water, telephone,
internet, janitorial, recycling and security. All such amounts shall be deemed
additional rent (“Additional Rent”). Base Rent and Additional Rent hereinafter
collectively shall be referred to as “Rent”. For avoidance of doubt, this
Sublease shall be gross in nature without pass-through of Direct Expenses or any
increase thereof.
C.    Payment of First Month’s Rent. Upon execution hereof by Sublessee,
Sublessee shall pay to Sublessor the sum of Eighty-Five Thousand Six Hundred
Thirty-Two and 60/100 Dollars ($85,632.60), which shall constitute Base Rent for
the second month of the Term.
5.    Letter of Credit: Upon execution hereof, Sublessee shall deliver to
Sublessor an unconditional, irrevocable and renewable letter of credit (“Letter
of Credit”) in favor of Sublessor in a form reasonably acceptable by Sublessor,
issued by a bank approved by Sublessor, in the sum of two hundred fifty six
thousand eight hundred ninety seven and 80/100 Dollars ($256,897.80), to be held
by Sublessor in accordance with the terms, provisions and conditions of this
Sublease. Sublessor hereby approves Silicon Valley Bank as an issuing bank for
the Letter of Credit. Sublessee shall pay all expenses, points and/or fees
incurred by Sublessee in obtaining the Letter of Credit. If Sublessee commits a
default with respect to any provision of this Sublease beyond applicable notice
and cure periods, Sublessor may (but shall not be required to) draw upon all or
any portion of the Letter of Credit, and the proceeds received from such draw
shall constitute Sublessor’s property and Sublessor shall then use, apply or
retain all or any part of the proceeds (1) for the payment of any sum which is
in default, (2) to reimburse Sublessor for costs incurred by Sublessor in
connection with this Sublease, (3) for the payment of any other amount which
Sublessor may spend or become obligated to spend by reason of Sublessee’s
default, (4) to compensate Sublessor for any loss or damage which Sublessor may
suffer by reason of Sublessee’s default or (5) as prepaid rent to be applied
against Sublessee's next Rent obligations as they become due until the remaining
proceeds are exhausted. Sublessor shall not be required to keep any proceeds
from the Letter of Credit separate from its general funds. Should Sublessor
transfer its interest in the Subleased Premises during the Sublease Term and if
Sublessor deposits with the purchaser thereof the Letter of Credit or any
proceeds of the Letter of Credit, thereupon Sublessor shall be discharged from
any further liability with respect to the Letter of Credit and said proceeds and
Sublessee shall look solely to such transferee for the return of the Letter of
Credit or any proceeds therefrom. The Letter of Credit or any remaining proceeds
of the Letter of Credit held by Sublessor after expiration of the Sublease Term,
after any deductions described above, shall be returned to Sublessee within
sixty (60) days following the later of the expiration of the Term and
Sublessee’s surrender of the Subleased Premises in the required condition.
Sublessor and Sublessee acknowledge and agree that in no event or circumstance
shall the Letter of Credit, any renewal thereof or substitute therefor or the
proceeds thereof be (i) deemed to be or treated as a “security deposit” within
the meaning of California Civil Code Section 1950.7, (ii) subject to the terms
of such Section 1950.7, or (iii) intended to serve as a “security deposit”
within the meaning of such Section 1950.7. The parties hereto (A) recite that
the Letter of Credit is not intended to serve as a security deposit and such
Section 1950.7 and any and all other laws, rules and regulations applicable to
security deposits in the commercial context (“Security Deposit Laws”) shall have
no applicability or relevancy thereto and (B) waive any and all rights, duties
and obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.
6.    Holdover: The parties hereby acknowledge that the expiration date of the
Master Lease is April 30, 2023 and that it is therefore critical that Sublessee
surrender the Subleased Premises to Sublessor no later than the Expiration Date
in accordance with the terms of this Sublease. In the event that Sublessee does
not surrender the Subleased Premises by the Expiration Date in accordance with
the terms of this Sublease, Sublessee shall indemnify, defend, protect and hold
harmless Sublessor from and against all loss and liability resulting from
Sublessee’s delay in surrendering the Subleased Premises and pay Sublessor
holdover rent as provided in Section 16 of the Master Lease.
7.    Repairs: Sublessor shall deliver the Subleased Premises to Sublessee in
professionally cleaned condition. The parties acknowledge and agree that
Sublessee is subleasing the Subleased Premises on an “as is” basis, and that
Sublessor has made no representations or warranties with respect to the
condition of the Subleased Premises, except as set forth in this paragraph.
Sublessor shall have no obligation whatsoever to make or pay the cost of any
alterations, improvements or repairs to the Subleased Premises, including,
without limitation, any improvement or repair required to comply with any law.
Master Lessor shall be solely responsible for performance of any repairs
required to be performed by Master Lessor under the terms of the Master Lease.
Sublessee shall be required to contract and pay for its own janitorial services
to the Subleased Premises.
8.    Indemnity: Except to the extent caused by the negligence or willful
misconduct of Sublessor, its agents, employees, contractors or invitees,
Sublessee shall indemnify, defend with counsel reasonably acceptable to
Sublessor, protect and hold Sublessor, Master Lessor and their respective
agents, employees, property managers and contractors harmless from and against
any and all losses, claims, liabilities, damages, costs and expenses (including
reasonable attorneys’ and experts’ fees), caused by or arising in connection
with: (i) the use, occupancy or condition of the Subleased Premises and Project
by Sublessee; (ii) the negligence or willful misconduct of Sublessee or its
employees, contractors, agents or invitees; or (iii) a breach of Sublessee’s
obligations under this Sublease or the provisions of the Master Lease assumed by
Sublessee hereunder. Sublessee’s indemnification of Sublessor shall survive
termination of this Sublease.
9.    Right to Cure Defaults: If Sublessee fails to pay any sum of money under
this Sublease, or fails to perform any other act on its part to be performed
hereunder, then Sublessor may, but shall not be obligated to, after passage of
any applicable notice and cure periods, make such payment or perform such act.
All such sums paid, and all reasonable costs and expenses of performing any such
act, shall be deemed Additional Rent payable by Sublessee to Sublessor upon
demand, together with interest thereon at the Interest Rate from the date of the
expenditure until repaid.
10.    Assignment and Subletting: Sublessee may not assign this Sublease, sublet
the Subleased Premises, transfer any interest of Sublessee therein or permit any
use of the Subleased Premises by another party (collectively, “Transfer”),
without the prior written consent of Sublessor and Master Lessor. Sublessee
acknowledges that the Master Lease contains a “recapture” right in Section 14.4,
and that Sublessor may withhold consent to a proposed Transfer in its sole
discretion unless Master Lessor confirms in writing that the recapture right
does not apply to the Subleased Premises or otherwise waives such right. Any
Transfer shall be subject to the terms of Section 14 of the Master Lease.
Notwithstanding the foregoing, Sublessee may engage in a Permitted Transfer
pursuant to Section 14.8 of the Master Lease, as incorporated herein, without
Sublessor’s prior written consent (but the foregoing shall not excuse any
requirement to obtain Master Lessor’s consent to such Permitted Transfer.
11.    Use: Sublessee may use the Subleased Premises only for the “Permitted
Uses” identified in Section 5 of the Master Lease. Sublessee shall not use,
store, transport or dispose of any Hazardous Material in or about the Subleased
Premises, except in accordance with Section 28 of the Master Lease, as
incorporated herein.
12.    Effect of Conveyance: As used in this Sublease, the term “Sublessor”
means the holder of the tenant’s interest under the Master Lease. In the event
of any assignment or transfer of the tenant’s interest under the Master Lease,
which assignment or transfer may occur at any time during the Term hereof in
Sublessor’s sole discretion (but subject to the terms of the Master Lease),
Sublessor shall be and hereby is entirely relieved of all covenants and
obligations of Sublessor hereunder, and it shall be deemed and construed,
without further agreement between the parties, that any transferee has assumed
and shall carry out all covenants and obligations thereafter to be performed by
Sublessor hereunder incurred from and after the date of such transfer and
assumption. Sublessor shall transfer and deliver any security of Sublessee to
the transferee of the tenant’s interest under the Master Lease, and thereupon
Sublessor shall be discharged from any further liability with respect thereto.
13.    Delivery and Acceptance: If Sublessor fails to deliver possession of the
Subleased Premises to Sublessee on or before the date calculated pursuant to
Paragraph 3.A hereof for any reason whatsoever, then this Sublease shall not be
void or voidable, nor shall Sublessor be liable to Sublessee for any loss or
damage; provided, however, that in such event, the Commencement Date shall be
delayed and Rent shall abate until the date that is fifteen (15) days after
Sublessor delivers possession of the Subleased Premises to Sublessee. Except as
otherwise set forth herein, by taking possession of the Subleased Premises,
Sublessee conclusively shall be deemed to have accepted the Subleased Premises
in their as-is, then-existing condition, without any warranty whatsoever of
Sublessor with respect thereto. Notwithstanding the foregoing, and provided this
Sublease is executed by Sublessee on or before March 15, 2020, then if the
Subleased Premsies are not delivered to the Sublessee by May 15, 2020 (which
date shall be adjusted for delays due to force majeure) (“First Outside Delivery
Date”), the date Sublessee is otherwise obliged to commence payment of Base Rent
shall be delayed by one day for each day that delivery is delayed beyond the
First Outside Delivery Date. If the Subleased Premsies are not delivered to the
Sublessee by June 15, 2020 (which date shall be adjusted for delays due to force
majeure) (“Second Outside Delivery Date”), the date Sublessee is otherwise
obliged to commence payment of Base Rent shall be delayed by two extra days for
each day that delivery is delayed beyond such Second Outside Delivery Date. If
the Subleased Premsies are not delivered to the Sublessee by July 15, 2020
(which date shall be adjusted for delays due to force majeure) (“Third Outside
Delivery Date”), the date Sublessee is otherwise obliged to commence payment of
Base Rent shall be delayed by three extra days for each day that delivery is
delayed beyond such Third Outside Delivery Date.
14.    Improvements: No alteration or improvements shall be made to the
Subleased Premises, except in accordance with the Master Lease, and with the
prior written consent of both Master Lessor and Sublessor.
15.    Insurance and Release and Waiver of Subrogation: Sublessee shall obtain
and keep in full force and effect, at Sublessee’s sole cost and expense, during
the Term the insurance required under Section 10.2 of the Master Lease.
Sublessee shall name Master Lessor and Sublessor as additional insureds under
its liability insurance policy. The release and waiver of subrogation set forth
in Section 10.4 of the Master Lease, as incorporated herein, shall be binding on
the parties.
16.    Default: Sublessee shall be in material default of its obligations under
this Sublease upon the occurrence of any of the events set forth in Section 19
of the Master Lease, as incorporated herein. In the event of any default by
Sublessee, Sublessor shall have all remedies provided pursuant to Section 19.2
of the Master Lease and by applicable law, including damages that include the
worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that the lessee proves could be reasonably avoided and the remedy described
in California Civil Code Section 1951.4 (lessor may continue lease in effect
after lessee’s breach and abandonment and recover rent as it becomes due, if
lessee has right to sublet or assign, subject only to reasonable limitations).
17.    Surrender: Prior to expiration of this Sublease, Sublessee shall remove
all of its trade fixtures and shall surrender the Subleased Premises to
Sublessor in the condition as delivered at the Commencement Date; provided,
however, that during the last thirty (30) days of the Sublease Term, Sublessor
shall be permitted to access the Subleased Premises, at reasonable times and
upon reasonable prior notice, to remove the Charging Station Equipment and
related electrical improvements and any other improvements, alterations or
modifications that are not the obligation of Sublessee to remove hereunder,
provided such entry and work shall not materially interfere with Sublessee’s use
of the Subleased Premises. Without limiting the foregoing, Sublessee shall be
required to remove only those any alterations, fixtures and improvements
installed by Sublessee to the extent required by Master Lessor, as well as any
wiring and cabling required to be removed by Master Lessor. Sublessor shall not
require Sublessee to remove any alterations, improvements, wiring or cabling
unless required by Master Lessor. If the Subleased Premises are not so
surrendered as required by the terms under this Paragraph 17, then Sublessee
shall be liable to Sublessor for all liabilities Sublessor incurs as a result
thereof, including costs incurred by Sublessor in returning the Subleased
Premises to the required condition, plus interest thereon at the Interest Rate.
Notwithstanding the foregoing, if (i) Sublessee enters into a direct lease for
the entire Premises with Master Lessor commencing concurrently with the
expiration of the Sublease Term and (ii) Master Lessor agrees in writing for the
express benefit of Sublessor to waive all surrender and restoration obligations
under the Master Lease, the Sublessee shall not be required to surrender
possession of the Subleased Premises to Sublessor on the Expiration Date or
perform its surrender obligations under this Paragraph 17.
18.    Broker: Sublessor and Sublessee each represent to the other that they
have dealt with no real estate brokers, finders, agents or salesmen other than
Savills, Inc., representing Sublessor, and Newmark Knight Frank, representing
Sublessee, in connection with this transaction. Each party agrees to hold the
other party harmless from and against all claims for brokerage commissions,
finder’s fees or other compensation made by any other agent, broker, salesman or
finder as a consequence of such party’s actions or dealings with such agent,
broker, salesman, or finder.
19.    Notices: Unless at least five (5) days’ prior written notice is given in
the manner set forth in this paragraph, the address of each party for all
purposes connected with this Sublease shall be that address set forth below its
signature at the end of this Sublease. All notices, demands or communications in
connection with this Sublease shall be (a) personally delivered; or (b) properly
addressed and (i) submitted to an overnight courier service, charges prepaid, or
(ii) deposited in the mail (certified, return receipt requested, and postage
prepaid). Notices shall be deemed delivered upon receipt, if personally
delivered, one (1) business day after being submitted to an overnight courier
service and three (3) business days after mailing, if mailed as set forth above.
All notices given to Master Lessor under the Master Lease shall be considered
received only when delivered in accordance with the Master Lease.
20.    Miscellaneous: Sublessor has not had an inspection of the Premises
performed by a Certified Access Specialist as described in California Civil Code
§ 1938. A Certified Access Specialist (CASp) can inspect the Subleased Premises
and determine whether the Subleased Premises complies with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the Subleased Premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the Subleased Premises for the occupancy or potential
occupancy of the lessee or tenant, if requested by the lessee or tenant. The
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the Subleased Premises. Capitalized terms used
but not defined in this Sublease shall have the meanings ascribed to such terms
in the Master Lease.
21.    Other Sublease Terms:
A.    Incorporation by Reference. Except as set forth below, the terms and
conditions of this Sublease shall include all of the terms of the Master Lease
and such terms are incorporated into this Sublease as if fully set forth herein,
except that: (i) each reference in such incorporated sections to “Lease” shall
be deemed a reference to “Sublease”; (ii) each reference to the “Premises” shall
be deemed a reference to the “Subleased Premises”; (iii) each reference to
“Landlord” and “Tenant” shall be deemed a reference to “Sublessor” and
“Sublessee”, respectively, except as otherwise expressly set forth herein;
(iv) with respect to work, services, repairs, restoration, insurance,
indemnities, representations, warranties or the performance of any other
obligation of Master Lessor under the Master Lease, the sole obligation of
Sublessor shall be to request the same in writing from Master Lessor as and when
requested to do so by Sublessee, and to use Sublessor’s reasonable efforts
(without requiring Sublessor to spend more than a nominal sum) to obtain Master
Lessor’s performance; (v) with respect to any obligation of Sublessee to be
performed under this Sublease, wherever the Master Lease grants to Sublessor a
specified number of days to perform its obligations under the Master Lease,
except as otherwise provided herein, Sublessee shall have three (3) fewer days
to perform the obligation, including, without limitation, curing any defaults;
(vi) with respect to any approval required to be obtained from the “Landlord”
under the Master Lease, such consent must be obtained from both Master Lessor
and Sublessor, and the approval of Sublessor may be withheld if Master Lessor’s
consent is not obtained; (vii) in any case where the “Landlord” reserves or is
granted the right to manage, supervise, control, repair, alter, regulate the use
of, enter or use the Premises or any areas beneath, above or adjacent thereto,
perform any actions or cure any failures, such reservation or right shall be
deemed to be for the benefit of both Master Lessor and Sublessor; (viii) in any
case where “Tenant” is to indemnify, release or waive claims against “Landlord”,
such indemnity, release or waiver shall be deemed to cover, and run from
Sublessee to, both Master Lessor and Sublessor; (ix) in any case where “Tenant”
is to execute and deliver certain documents or notices to “Landlord”, such
obligation shall be deemed to run from Sublessee to both Master Lessor and
Sublessor; (x) all payments shall be made to Sublessor; (xi) Sublessee shall pay
all consent and review fees set forth in the Master Lease to each of Master
Lessor and Sublessor; (xii) Sublessee shall not have the right to terminate this
Sublease due to casualty or condemnation unless Sublessor has such right under
the Master Lease; and (xiii) fifty percent (50%) of all “profit” under subleases
and assignments remaining after Master Lessor has received its share of such
“profit” shall be paid to Sublessor.
B.    Exclusions. Notwithstanding the foregoing, the following provisions of the
Master Lease shall not be incorporated herein: Basic Lease Information Items 1,
3, 4, 5, 8, 10, 11, 12, 13, 14, 15 and 16; Sections 1.1.1 (the second sentence
only); 1.1.2; 2; 3.1(the third sentence only, and all references to payment of
Direct Expenses); 3.2; 4; 7.1.4; 10.1.2 ;21; 25.1; 25.7; 27.1 (the last clause
of the first sentence); 27.2 (the second clause of the first sentence only); 29;
30; Exhibit A; Exhibit B; Exhibit F(1)(B)(2); Exhibit H; Exhibit I; and the
First Amendment Sections: 1 (except the New Premises definition); 2; 3(a); 3(b);
4; 5; 6 (except the first sentence); 7; 8; 9; 10; 12; 14; 15; Exhibit B; Exhibit
C and Exhibit D. In addition, notwithstanding subpart (iii) above, references in
the following provisions to “Landlord” shall mean Master Lessor only: Sections
5.2, 6.1(the last sentence only); 6.2 (the second sentence only); 7.1.2; 7.1.4;
10.6; 11.1; 11.2; 13; 15.1(d); 24 (the sixth sentence only); and the First
Amendment (Section 3(c)(except the tenth sentence).
C.    Assumption of Obligations. This Sublease is and at all times shall be
subject and subordinate to the Master Lease and the rights of Master Lessor
thereunder. Sublessee hereby expressly assumes and agrees: (i) to comply with
all provisions of the Master Lease which are incorporated hereunder; and (ii) to
perform all the obligations on the part of the “Tenant” to be performed under
the terms of the Master Lease during the Term of this Sublease with respect to
the Subleased Premises to the extent such obligations are incorporated
hereunder. In the event the Master Lease is terminated for any reason
whatsoever, this Sublease shall terminate simultaneously with such termination
without any liability of Sublessor to Sublessee, unless such termination is a
result of a default by Sublessor under the Master Lease. In the event of a
conflict between the provisions of this Sublease and the Master Lease, as
between Sublessor and Sublessee, the provisions of this Sublease shall control.
In the event of a conflict between the express provisions of this Sublease and
the provisions of the Master Lease, as incorporated herein, the express
provisions of this Sublease shall prevail.
D.    Preservation of Master Lease. Sublessor covenants that (1) it will not
terminate the Master Lease except pursuant to any rights to do so under the
terms of the Master Lease, (2) it will not amend the Master Lease in a manner
that materially and adversely affects Sublessee’s use of the Subleased Premises,
and (3) it will not fail to perform any obligation under the Master Lease that
would result in a termination of this Sublease, increased liability to
Sublessee, or materially interference with Sublessee’s use of and access to the
Subleased Premises.
22.    Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon the written consent of Master Lessor.
If Sublessor fails to obtain Master Lessor’s consent within thirty (30) days
after full execution of this Sublease, then Sublessee may terminate this
Sublease by giving the Sublessor written notice thereof prior to the date such
consent is received, and Sublessor shall return to Sublessee its payment of the
first month’s Rent paid by Sublessee pursuant to Paragraph 4 hereof and the
Letter of Credit.
23.    Termination; Recapture: Notwithstanding anything to the contrary herein,
Sublessee acknowledges that, under the Master Lease, both Master Lessor and
Sublessor have certain termination and recapture rights, including, without
limitation, in Sections 14.4, 11 and 13. Nothing herein shall prohibit Master
Lessor or Sublessor from exercising any such rights and neither Master Lessor
nor Sublessor shall have any liability to Sublessee as a result thereof. In the
event Master Lessor or Sublessor exercise any such termination or recapture
rights, this Sublease shall terminate without any liability to Master Lessor or
Sublessor.
24.    Inducement Recapture: Any agreement for free or abated rent or other
charges, or for the giving or paying by Sublessor to or for Sublessee of any
cash or other bonus, inducement or consideration for Sublessee’s entering into
this Sublease, all of which concessions are hereinafter referred to as
“Inducement Provisions”, shall be deemed conditioned upon Sublessee’s full and
faithful performance of all of the terms, covenants and conditions of this
Sublease. Upon a default by Sublessee beyond applicable notice and cure periods
that results in a termination of this Sublease, any such Inducement Provision
shall automatically be deemed deleted from this Sublease and no further force or
effect, and the unamortized portion of any rent, other charge, bonus, inducement
or consideration theretofore abated (determined by the dividing number of months
passed in this Sublease by the total number of months of this Sublease), given
or paid by Sublessor under such an Inducement Provision shall be immediately due
and payable by Sublessee to Sublessor.
25.    Furniture, Fixtures and Equipment: Sublessee shall have the right to use
during the Term the office furnishings within the Subleased Premises which are
identified on Exhibit C attached hereto (the “Furniture”) at no additional cost
to Sublessee. The Furniture is provided in its “AS IS, WHERE IS” condition,
without representation or warranty whatsoever. Sublessee shall insure the
Furniture under the property insurance policy required under the Master Lease,
as incorporated herein, and pay all taxes with respect to the Furniture.
Sublessee shall maintain the Furniture in good condition and repair, reasonable
wear and tear excepted, and shall be responsible for any loss or damage to the
same occurring during the Term. Sublessee shall surrender the Furniture to
Sublessor upon the termination of this Sublease in the same condition as exists
as of the Commencement Date, reasonable wear and tear excepted. Sublessee shall
not remove any of the Furniture from the Subleased Premises. Notwithstanding the
foregoing, provided (i) Sublessee has not defaulted under this Sublease (beyond
applicable notice and cure periods) and (ii) this Sublease has not been
terminated as a result thereof prior to the Expiration Date, which conditions
may be waived by Sublessor in its sole discretion, then upon the expiration or
termination of this Sublease, the Furniture shall become the property of
Sublessee in exchange for $1, and Sublessee shall accept the same in its “AS IS,
WHERE IS” condition, without representation or warranty whatsoever. In such
case, Sublesssee shall have the obligation to remove the Furniture from the
Subleased Premises on the expiration or earlier termination of this Sublease.
26.    Parking: Sublessee shall have the use of Sublessor’s parking rights
provided in the Master Lease, throughout the Term of this Sublease.
27.    Signage: Subject to Master Lessor’s consent and in accordance with the
terms of the Master Lease, Sublessee, at Sublessee’s sole cost and expense shall
be permitted to place its name on the Building signage monument. Prior to the
Commencement Date, Sublessor shall remove its signs from the Building facia and
the monument serving the Building. Sublessee acknowledges that Sublessor’s
signage rights under the Master Lease are personal to Sublessor and shall
terminate upon the execution of this Sublease and Sublessee shall be required to
apply for all signage rights pursuant to this Sublease directly with Master
Lessor.




[Signatures on following page]
IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.
SUBLESSOR:    SUBLESSEE:
IMMERSION CORPORATION,    NEATO ROBOTICS, INC.,
a Delaware corporation    a Delaware corporation


By: /s/ Aaron Akerman    By: /s/ Thomas Nedder
Name: Aaron Akerman    Name: Thomas Nedder
Its: CFO    Its: CEO
EXHIBIT A


MASTER LEASE
EXHIBIT B


SUBLEASED PREMISES



EXHIBIT C


FURNITURE






--